Affirmed and Opinion Filed June 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01587-CR

                         EDWARD DERELL HARMON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F13-54013-I

                              MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                   Opinion by Justice Francis

       Edward Derell Harmon waived a jury and pleaded guilty to possession with intent to

deliver cocaine in an amount of four grams or more but less than 200 grams. The trial court

assessed punishment, enhanced by two prior convictions, at imprisonment for twenty-five years.

On appeal, appellant’s attorney filed a brief in which he concludes the appeal is wholly frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). The brief presents a professional evaluation of the record showing why, in effect, there

are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.

[Panel Op.] 1978). Counsel delivered a copy of the brief to appellant.


 
 


       Appellant filed a pro se response raising several issues After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005) (explaining appellate court’s

duty in Anders cases). We find nothing in the record that might arguably support the appeal.

       We affirm the trial court’s judgment.




                                                      /Molly Francis/
Do Not Publish
                                                      MOLLY FRANCIS
TEX. R. APP. P. 47
                                                      JUSTICE
131587F.U05




                                               ‐2‐ 

 
 




                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


EDWARD DERELL HARMON,                               Appeal from the Criminal District Court
Appellant                                           No. 2 of Dallas County, Texas (Tr.Ct.No.
                                                    F13-54013-I).
No. 05-13-01587-CR       V.                         Opinion delivered by Justice Francis,
                                                    Justices Bridges and Lang-Miers
THE STATE OF TEXAS, Appellee                        participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 17, 2014




 
 
 
 
 
                                                   /Molly Francis/
                                                   MOLLY FRANCIS
 
                                                   JUSTICE
 



                                            ‐3‐